DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 101
The claims clearly integrate a practical application — namely that of providing enhanced user interfaces and simulation environments for the design of quantum circuits. As such, they are eligible under the 2019 PEG.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheer (US 20180240035 A1) in view of Kucar (Dorothy Kucar ET AL: "HYPERGRAPH PARTITIONING TECHNIQUES", Copyright, vol. 11, no. 2-3a, 1 January 2004 (2004-01-01), pages 339-367, XP055585989, Dynamics of Continuous, Discrete and Impulsive Systems Series A: Mathematical Analysis, cited by applicant on the IDS dated 7/22/2021) and Berec (Berec, V. (2015). Phase space dynamics and control of the quantum particles associated to hypergraph states. In EPJ Web of Conferences (Vol. 95, p. 04007). EDP Sciences.).
Regarding Claim 1:
Scheer teaches:
a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: (¶109-110 processor … memory … operations can be implemented on a computer having a display device )
generates graphical data for a quantum circuit, wherein a graphical representation of the quantum circuit is formatted as a hypergraph and (Abstract, a graph representing a quantum circuit system is generated. The graph includes vertices and edges; the edges represent circuit elements of the quantum circuit system, and the vertices represent physical connections between the circuit elements; examiner notes a hypergraph would include a graph under the broadest reasonable interpretation)
Scheer does not teach in particular a specific methodology for providing visualization of the hypergraph, but Berec teaches this in Fig. 3.  It would have been obvious to one of ordinary skill in the art to apply the hypergraph visualization of Berec to the graph based quantum circuit of Scheer as modified by Kucar, in order to improve usability of the system by providing an overview of "connecivity throughout the net" (Berec, Fig.3), as Scheer suggests using a visualization display (Scheer, ¶110 "visual feedback").  Scheer in view of Berec then further teaches:
alters a visualization index of the tensor based on a computation sequence for a simulation process associated with the quantum circuit. (Examiner notes that absent further definition in the claim, the term "visualization index" would include virtually any index associated with the tensor, if the tensor or features it represents are eventually visualized by the system; Abstract, A coordinate system is determined based on the graph, and a matrix representation of the system is determined based on the coordinate system. A Hamiltonian for the quantum circuit system is determined using the matrix representation, and the quantum circuit system is simulated based on the Hamiltonian.; Abstract, the quantum circuit system is simulated; examiner notes that taken in combination with the decomposition of Kucar, the decomposition would be utilized for simulation - see the motivation to combine Kucar with Scheer, which notes that it provides "more manageable blocks".; ¶81  the mapping in equation (23) from edge value matrices to AGC matrices can be written as a four-index tensor Λ.; )
Scheer does not teach in particular, but Kucar teaches:
a quantum circuit decomposition component that: (Section 1 ¶1, Partitioning is used to divide a hypergraph into smaller, more manageable blocks while minimizing the number of connections between the blocks, called cutnets.; p.340 ¶4, mathematical programming formulations of hypergraph partitioning starting with a general integer linear programming formulationn, which forms the basis of approaches that use eigenvectors.; Section 6 ¶1, Mathematical methods use enumerative or numerical techniques to determine optimal block assignments; examiner notes that when applied to the graphs of Scheer, this results in the graph being partitioned (i.e. divided/decomposed), equivalent to decomposing the circuit into sub-circuits; examiner further notes that taken in combination with Scheer's circuit model, the decomposition would be based on Scheer's model, which is in turn based on its graph representation.)
a gate of the quantum circuit is represented as a node associated with a tensor in the hypergraph; and (Figure 1: Graphical Representation of a Netlist; p.341 A circuit is a collection of logic gates connected to one another by wires at the same electrical potential called signal nets … A hypergraph is the most natural representation of a circuit because, in a circuit, more than two vertices may be connected by the same signal net. In this section, we assume a hypergraph comprises of |V | vertices, |E| hyperedges, P pins and K blocks; regarding the tensor see Scheer ¶81-82, "In another aspect, the mapping in equation (23) from edge value matrices to AGC matrices can be written as a four-index tensor Λ.")
It would have been obvious to one of ordinary skill in the art to apply the hypergraph partitioning of Kucar to the graph based quantum circuit of Scheer, in order to divide a graph into smaller, more manageable blocks while minimizing the number of connections between the blocks (Kucar, Section 1 ¶1), thereby improving computational efficiency.

Regarding Claim 2:
Scheer does not teach in particular, but Kucar teaches:
wherein the quantum circuit decomposition component generates a set of sub-circuits for the quantum circuit based on the graphical data associated with the hypergraph. (Section 1 ¶1, Partitioning is used to divide a hypergraph into smaller, more manageable blocks while minimizing the number of connections between the blocks, called cutnets.; p.340 ¶4, mathematical programming formulations of hypergraph partitioning starting with a general integer linear programming formulationn, which forms the basis of approaches that use eigenvectors.; Section 6 ¶1, Mathematical methods use enumerative or numerical techniques to determine optimal block assignments; examiner notes that when applied to the graphs of Scheer, this results in the graph being partitioned (i.e. divided/decomposed), equivalent to decomposing the circuit into sub-circuits; examiner further notes that taken in combination with Scheer's circuit model, the decomposition would be based on Scheer's model, which is in turn based on its graph representation.)
It would have been obvious to one of ordinary skill in the art to apply the hypergraph partitioning of Kucar to the graph based quantum circuit of Scheer, in order to divide a graph into smaller, more manageable blocks while minimizing the number of connections between the blocks (Kucar, Section 1 ¶1), thereby improving computational efficiency.

Regarding Claim 3:
Scheer teaches:
further comprising a simulation component that simulates the set of sub-circuits. (Scheer, Abstract, the quantum circuit system is simulated based on the Hamiltonian.)

Regarding Claim 4:
Scheer teaches:
wherein the tensor is a multilinear map for the gate of the quantum circuit. (¶81 AGC models can be embedded into circuits. In another aspect, the mapping in equation (23) from edge value matrices to AGC matrices can be written as a four-index tensor)

Regarding Claim 5:
Scheer teaches:
wherein a hyperedge of the hypergraph represents an index label for the tensor. (¶81 AGC models can be embedded into circuits. In another aspect, the mapping in equation (23) from edge value matrices to AGC matrices can be written as a four-index tensor)

Regarding Claim 6:
Scheer teaches:
wherein the quantum circuit decomposition component partitions the hypergraph based on the computation sequence for a simulation process associated with the quantum circuit. (Abstract, the quantum circuit system is simulated; examiner notes that taken in combination with the decomposition of Kucar, the decomposition would be utilized for simulation - see the motivation to combine Kucar with Scheer, which notes that it provides "more manageable blocks".)

Regarding Claim 7:
Scheer does not teach in particular, but Kucar teaches:
wherein the quantum circuit decomposition component performs integer programming optimization to generate a set of sub- circuits for the quantum circuit. (Section 1 ¶1, Partitioning is used to divide a hypergraph into smaller, more manageable blocks while minimizing the number of connections between the blocks, called cutnets.; p.340 ¶4, mathematical programming formulations of hypergraph partitioning starting with a general integer linear programming formulationn, which forms the basis of approaches that use eigenvectors.; Section 6 ¶1, Mathematical methods use enumerative or numerical techniques to determine optimal block assignments; examiner notes that when applied to the graphs of Scheer, this results in the graph being partitioned (i.e. divided/decomposed), equivalent to decomposing the circuit into sub-circuits.)
It would have been obvious to one of ordinary skill in the art to apply the hypergraph partitioning of Kucar to the graph based quantum circuit of Scheer, in order to divide a graph into smaller, more manageable blocks while minimizing the number of connections between the blocks (Kucar, Section 1 ¶1), thereby improving computational efficiency.

Regarding Claim 9:
Scheer teaches:
a simulation component, wherein the simulation component simulates a first portion of the hypergraph and a second portion of the hypergraph in parallel in response to a determination that the first portion of the hypergraph and the second portion of the hypergraph are included in a corresponding computation sequence for a simulation process associated with the quantum circuit. (¶35 and ¶48, In some cases, one or more of the operations can be performed in parallel)

Regarding Claim 10:
Scheer teaches:
a simulation component, wherein the simulation component simulates the quantum circuit based on the graphical data associated with the hypergraph (Abstract, A coordinate system is determined based on the graph, and a matrix representation of the system is determined based on the coordinate system. A Hamiltonian for the quantum circuit system is determined using the matrix representation, and the quantum circuit system is simulated based on the Hamiltonian.)
to reduce an amount of processing for a simulation process associated with the quantum circuit. (examiner notes that this is intended use and does not receive patentable weight; no structure is set forth other than that provided in claim 1 for how to accomplish this intended use, and Scheer in view of Kucar renders obvious a system for accomplishing such intended use - see the above citations.)

Regarding Claim 11:
Scheer teaches:
by a system operatively coupled to a processor, (¶109-110 processor … memory … operations can be implemented on a computer having a display device )
generating, ..., graphical data for a quantum circuit indicative of a graphical representation of the quantum circuit that is formatted as a hypergraph and (Abstract, a graph representing a quantum circuit system is generated. The graph includes vertices and edges; the edges represent circuit elements of the quantum circuit system, and the vertices represent physical connections between the circuit elements; examiner notes a hypergraph would include a graph under the broadest reasonable interpretation)
Scheer does not teach in particular a specific methodology for providing visualization of the hypergraph, but Berec teaches this in Fig. 3.  It would have been obvious to one of ordinary skill in the art to apply the hypergraph visualization of Berec to the graph based quantum circuit of Scheer as modified by Kucar, in order to improve usability of the system by providing an overview of "connecivity throughout the net" (Berec, Fig.3), as Scheer suggests using a visualization display (Scheer, ¶110 "visual feedback").  Scheer in view of Berec then further teaches:
altering, by the system, a visualization index of the tensor based on a computation sequence for a simulation process associated with the quantum circuit. (Examiner notes that absent further definition in the claim, the term "visualization index" would include virtually any index associated with the tensor, if the tensor or features it represents are eventually visualized by the system; Abstract, A coordinate system is determined based on the graph, and a matrix representation of the system is determined based on the coordinate system. A Hamiltonian for the quantum circuit system is determined using the matrix representation, and the quantum circuit system is simulated based on the Hamiltonian.; Abstract, the quantum circuit system is simulated; examiner notes that taken in combination with the decomposition of Kucar, the decomposition would be utilized for simulation - see the motivation to combine Kucar with Scheer, which notes that it provides "more manageable blocks".; ¶81  the mapping in equation (23) from edge value matrices to AGC matrices can be written as a four-index tensor Λ.; )
Scheer does not teach in particular, but Kucar teaches:
a gate of the quantum circuit is represented as a node associated with a tensor in the hypergraph; and (Figure 1: Graphical Representation of a Netlist; p.341 A circuit is a collection of logic gates connected to one another by wires at the same electrical potential called signal nets … A hypergraph is the most natural representation of a circuit because, in a circuit, more than two vertices may be connected by the same signal net. In this section, we assume a hypergraph comprises of |V | vertices, |E| hyperedges, P pins and K blocks; regarding the tensor see Scheer ¶81-82, "In another aspect, the mapping in equation (23) from edge value matrices to AGC matrices can be written as a four-index tensor Λ."; see also Section 1 ¶1, Partitioning is used to divide a hypergraph into smaller, more manageable blocks while minimizing the number of connections between the blocks, called cutnets.; p.340 ¶4, mathematical programming formulations of hypergraph partitioning starting with a general integer linear programming formulation, which forms the basis of approaches that use eigenvectors.; Section 6 ¶1, Mathematical methods use enumerative or numerical techniques to determine optimal block assignments)
It would have been obvious to one of ordinary skill in the art to apply the hypergraph partitioning of Kucar to the graph based quantum circuit of Scheer, in order to divide a graph into smaller, more manageable blocks while minimizing the number of connections between the blocks (Kucar, Section 1 ¶1), thereby improving computational efficiency.

Regarding Claim 12:
Scheer teaches:
wherein the generating the graphical data comprises converting tensor data indicative of information for a tensor network representative of the quantum circuit into the graphical data. (¶81 AGC models can be embedded into circuits. In another aspect, the mapping in equation (23) from edge value matrices to AGC matrices can be written as a four-index tensor)

Regarding Claim 13:
Scheer does not teach in particular, but Kucar teaches:
wherein the generating the graphical data comprises representing a connection of the quantum circuit as a hyperedge in the hypergraph. (Figure 1: Graphical Representation of a Netlist; p.341 A circuit is a collection of logic gates connected to one another by wires at the same electrical potential called signal nets … A hypergraph is the most natural representation of a circuit because, in a circuit, more than two vertices may be connected by the same signal net. In this section, we assume a hypergraph comprises of |V | vertices, |E| hyperedges, P pins and K blocks)
It would have been obvious to one of ordinary skill in the art to apply the hypergraph partitioning of Kucar to the graph based quantum circuit of Scheer, in order to divide a graph into smaller, more manageable blocks while minimizing the number of connections between the blocks (Kucar, Section 1 ¶1), thereby improving computational efficiency.

Regarding Claim 14:
Scheer does not teach in particular, but Kucar teaches:
generating, by the system, a set of sub-circuits for the quantum circuit based on the hypergraph. (Figure 1: Graphical Representation of a Netlist; p.341 A circuit is a collection of logic gates connected to one another by wires at the same electrical potential called signal nets … A hypergraph is the most natural representation of a circuit because, in a circuit, more than two vertices may be connected by the same signal net. In this section, we assume a hypergraph comprises of |V | vertices, |E| hyperedges, P pins and K blocks)
It would have been obvious to one of ordinary skill in the art to apply the hypergraph partitioning of Kucar to the graph based quantum circuit of Scheer, in order to divide a graph into smaller, more manageable blocks while minimizing the number of connections between the blocks (Kucar, Section 1 ¶1), thereby improving computational efficiency.

Regarding Claim 15:
Scheer does not teach in particular, but Kucar teaches:
wherein the generating the set of sub-circuits comprises performing an integer programming process associated with the graphical data. (Section 1 ¶1, Partitioning is used to divide a hypergraph into smaller, more manageable blocks while minimizing the number of connections between the blocks, called cutnets.; p.340 ¶4, mathematical programming formulations of hypergraph partitioning starting with a general integer linear programming formulationn, which forms the basis of approaches that use eigenvectors.; Section 6 ¶1, Mathematical methods use enumerative or numerical techniques to determine optimal block assignments; examiner notes that when applied to the graphs of Pednault, this results in the graph being partitioned (i.e. divided/decomposed), equivalent to decomposing the circuit into sub-circuits.)
It would have been obvious to one of ordinary skill in the art to apply the hypergraph partitioning of Kucar to the graph based quantum circuit of Scheer, in order to divide a graph into smaller, more manageable blocks while minimizing the number of connections between the blocks (Kucar, Section 1 ¶1), thereby improving computational efficiency.

Regarding Claim 16:
Scheer does not teach in particular, but Kucar teaches:
wherein the generating the set of sub-circuits comprises reducing an amount of processing for a simulation process associated with the quantum circuit. (Section 1 ¶1, Partitioning is used to divide a hypergraph into smaller, more manageable blocks while minimizing the number of connections between the blocks, called cutnets.; p.340 ¶4, mathematical programming formulations of hypergraph partitioning starting with a general integer linear programming formulationn, which forms the basis of approaches that use eigenvectors.; Section 6 ¶1, Mathematical methods use enumerative or numerical techniques to determine optimal block assignments; examiner notes that when applied to the graphs of Pednault, this results in the graph being partitioned (i.e. divided/decomposed), equivalent to decomposing the circuit into sub-circuits.)
It would have been obvious to one of ordinary skill in the art to apply the hypergraph partitioning of Kucar to the graph based quantum circuit of Scheer, in order to divide a graph into smaller, more manageable blocks while minimizing the number of connections between the blocks (Kucar, Section 1 ¶1), thereby improving computational efficiency.

Regarding Claim 17:
Scheer teaches:
the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: (¶109-110 processor … memory … operations can be implemented on a computer having a display device )
generating, by the processor, graphical data for a quantum circuit indicative of a graphical representation of the quantum circuit that is formatted as a hypergraph and (Abstract, a graph representing a quantum circuit system is generated. The graph includes vertices and edges; the edges represent circuit elements of the quantum circuit system, and the vertices represent physical connections between the circuit elements; examiner notes a hypergraph would include a graph under the broadest reasonable interpretation)
Scheer does not teach in particular a specific methodology for providing visualization of the hypergraph, but Berec teaches this in Fig. 3.  It would have been obvious to one of ordinary skill in the art to apply the hypergraph visualization of Berec to the graph based quantum circuit of Scheer as modified by Kucar, in order to improve usability of the system by providing an overview of "connecivity throughout the net" (Berec, Fig.3), as Scheer suggests using a visualization display (Scheer, ¶110 "visual feedback").  Scheer in view of Berec then further teaches:
alter, by the processor, a visualization index of the tensor based on a computation sequence for a simulation process associated with the quantum circuit. (Examiner notes that absent further definition in the claim, the term "visualization index" would include virtually any index associated with the tensor, if the tensor or features it represents are eventually visualized by the system; Abstract, A coordinate system is determined based on the graph, and a matrix representation of the system is determined based on the coordinate system. A Hamiltonian for the quantum circuit system is determined using the matrix representation, and the quantum circuit system is simulated based on the Hamiltonian.; Abstract, the quantum circuit system is simulated; examiner notes that taken in combination with the decomposition of Kucar, the decomposition would be utilized for simulation - see the motivation to combine Kucar with Scheer, which notes that it provides "more manageable blocks".; ¶81  the mapping in equation (23) from edge value matrices to AGC matrices can be written as a four-index tensor Λ.; )
Scheer does not teach in particular, but Kucar teaches:
a gate of the quantum circuit is represented as a node associated with a tensor in the hypergraph; and (Figure 1: Graphical Representation of a Netlist; p.341 A circuit is a collection of logic gates connected to one another by wires at the same electrical potential called signal nets … A hypergraph is the most natural representation of a circuit because, in a circuit, more than two vertices may be connected by the same signal net. In this section, we assume a hypergraph comprises of |V | vertices, |E| hyperedges, P pins and K blocks; regarding the tensor see Scheer ¶81-82, "In another aspect, the mapping in equation (23) from edge value matrices to AGC matrices can be written as a four-index tensor Λ."; see also Section 1 ¶1, Partitioning is used to divide a hypergraph into smaller, more manageable blocks while minimizing the number of connections between the blocks, called cutnets.; p.340 ¶4, mathematical programming formulations of hypergraph partitioning starting with a general integer linear programming formulation, which forms the basis of approaches that use eigenvectors.; Section 6 ¶1, Mathematical methods use enumerative or numerical techniques to determine optimal block assignments)
It would have been obvious to one of ordinary skill in the art to apply the hypergraph partitioning of Kucar to the graph based quantum circuit of Scheer, in order to divide a graph into smaller, more manageable blocks while minimizing the number of connections between the blocks (Kucar, Section 1 ¶1), thereby improving computational efficiency.

Regarding Claim 18:
Scheer teaches:
convert, by the processor, tensor data indicative of information for a tensor network representative of the quantum circuit into the graphical data. (¶81 AGC models can be embedded into circuits. In another aspect, the mapping in equation (23) from edge value matrices to AGC matrices can be written as a four-index tensor)

Regarding Claim 19:
Scheer does not teach in particular, but Kucar teaches:
simulate, by the processor, the quantum circuit based on the graphical data associated with the hypergraph to reduce an amount of processing for a simulation process associated with the quantum circuit. (Figure 1: Graphical Representation of a Netlist; p.341 A circuit is a collection of logic gates connected to one another by wires at the same electrical potential called signal nets … A hypergraph is the most natural representation of a circuit because, in a circuit, more than two vertices may be connected by the same signal net. In this section, we assume a hypergraph comprises of |V | vertices, |E| hyperedges, P pins and K blocks)
It would have been obvious to one of ordinary skill in the art to apply the hypergraph partitioning of Kucar to the graph based quantum circuit of Scheer, in order to divide a graph into smaller, more manageable blocks while minimizing the number of connections between the blocks (Kucar, Section 1 ¶1), thereby improving computational efficiency.

Regarding Claim 20:
Scheer does not teach in particular, but Kucar teaches:
configure, by the processor, a hyperedge in the hypergraph to represent a connection of the quantum circuit. (Figure 1: Graphical Representation of a Netlist; p.341 A circuit is a collection of logic gates connected to one another by wires at the same electrical potential called signal nets … A hypergraph is the most natural representation of a circuit because, in a circuit, more than two vertices may be connected by the same signal net. In this section, we assume a hypergraph comprises of |V | vertices, |E| hyperedges, P pins and K blocks)
It would have been obvious to one of ordinary skill in the art to apply the hypergraph partitioning of Kucar to the graph based quantum circuit of Scheer, in order to divide a graph into smaller, more manageable blocks while minimizing the number of connections between the blocks (Kucar, Section 1 ¶1), thereby improving computational efficiency.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Scheer (US 20180240035 A1) in view of Kucar (Dorothy Kucar ET AL: "HYPERGRAPH PARTITIONING TECHNIQUES", Copyright, vol. 11, no. 2-3a, 1 January 2004 (2004-01-01), pages 339-367, XP055585989, Dynamics of Continuous, Discrete and Impulsive Systems Series A: Mathematical Analysis, cited by applicant on the IDS dated 7/22/2021) and Berec (Berec, V. (2015). Phase space dynamics and control of the quantum particles associated to hypergraph states. In EPJ Web of Conferences (Vol. 95, p. 04007). EDP Sciences.), and further in view of Ulyanov (US 20060224547 A1).
Regarding Claim 8:
Scheer does not teach in particular, but Ulyanov teaches:
a simulation component, wherein the simulation component determines a memory requirement for a simulation process associated with the quantum circuit based on analysis of the graphical data. (¶105 Thus, it is useful to analyze quantum algorithms to determine, or at least estimate, time expenses, influence of processor clock frequency, memory requirements, and Shannon entropy behavior of the QA.)
It would have been obvious to one of ordinary skill in the art to apply the memory analysis of Ulyanov to the graph based quantum circuit of Scheer as modified by Kucar, in order to include useful parameters in the simulation, thereby improving it (Ulyanov, ¶105).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147